Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2020

                                      No. 04-20-00276-CV

                                       Beverly STRAUB,
                                           Appellant

                                                v.

                                  PRESCA HOLDING LLC,
                                        Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-07873
                          Honorable Rosie Alvarado, Judge Presiding


                                         ORDER

       After we granted two motions for extension of time to file Appellant’s brief, the brief was
due on September 15, 2020. See TEX. R. APP. P. 38.6(a), (d).
       On September 22, 2020, Appellant filed the brief and a third motion for an extension of
time to file the brief based on the need to cite the supplemental clerk’s record, which was filed
on September 21, 2020.
       Appellant’s third motion for extension of time to file the brief is GRANTED.
Appellant’s brief is deemed timely filed.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2020.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court